United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 31, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-11110
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE CARLOS AVILA-SIFUENTES, also known as Roberto Avila,
also known as Juan Solis-Martinez,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:06-CR-17-ALL
                       --------------------

Before KING, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jose Carlos Avila-Sifuentes (Avila) appeals his conviction

following a jury trial for illegal reentry after removal from the

United States, in violation of 8 U.S.C. § 1326.   Avila argues

that the district court erroneously admitted a warrant of

deportation from his immigration file, which the Government

introduced as proof of his prior removal, because the warrant

contained impermissible hearsay.   We have previously held that

warrants of deportation are excepted from the hearsay rule and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-11110
                                 -2-

are admissible.    See United States v. Quezada, 754 F.2d 1190,

1193-95 (5th Cir. 1985).

     Avila also argues that the admission of the warrant of

deportation violated his right of confrontation and Crawford v.

Washington, 541 U.S. 36 (2004), because the warrant was

testimonial in nature.    This argument is foreclosed by circuit

precedent.   See United States v. Valdez-Maltos, 443 F.3d 910, 911

(5th Cir.), cert. denied, 127 S. Ct. 265 (2006).

     Avila further challenges the sufficiency of the evidence,

specifically arguing that the warrant of deportation was

insufficient to prove that he was actually removed from the

United States.    The testimony at trial showed that the order of

deportation in Avila’s “A” file was dated January 18, 1996, and

that an alien is typically deported the same date as the order.

The warrant of deportation from Avila’s immigration file

contained Avila’s signature and thumbprint and the signature of a

deportation officer who witnessed the removal.    An Immigration

and Customs Enforcement agent also testified that if an alien

with a completed warrant of deportation form in his file had not

been removed, there would be further documentation of the

occurrence in the file.    A rational juror could conclude from the

evidence that Avila was actually removed from the United States.

See Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also

Quezada, 754 F.2d at 1194-96.

     AFFIRMED.